91 F.3d 171
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Edward E. ALLEN, Petitioner,v.FEDERAL BUREAU OF INVESTIGATION and Executive Office of theU.S. Attorney, Respondent.
Misc. No. 467.
United States Court of Appeals, Federal Circuit.
June 25, 1996.

ON MOTION
ARCHER, Chief Judge.

ORDER

1
Edward E. Allen submits a document entitled "Petition for Permission to Appeal."


2
As gleaned from Allen's submission, he filed a Freedom of Information Act (FOIA) suit in the United States District Court for the District of Columbia.  On June 6, 1996, the district court ordered that no discovery would be conducted until further order of the court.  Allen filed this "petition for permission to appeal," seeking review of the district court's ruling.


3
Allen misunderstands the procedures governing a petition for permission to appeal.  A district court must certify an order for immediate appeal pursuant to 28 § 1292(b).  Following certification, a party files a petition with the appellate court.  In this case, the district court did not certify its ruling.  Thus, Allen may not petition for permission to appeal.  In any event, it appears that that Allen's case is strictly a FOIA case and that appellate jurisdiction lies with the United States Court of Appeals for the District of Columbia Circuit, not this court.


4
Accordingly,

IT IS ORDERED THAT:

5
Allen's "petition" is dismissed.